Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 1 of 26 Page ID #8




                                                                   EXHIBIT A
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 2 of 26 Page ID #9
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 3 of 26 Page ID #10
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 4 of 26 Page ID #11
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 5 of 26 Page ID #12
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 6 of 26 Page ID #13
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 7 of 26 Page ID #14
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 8 of 26 Page ID #15
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 9 of 26 Page ID #16
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 10 of 26 Page ID #17
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 11 of 26 Page ID #18
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 12 of 26 Page ID #19
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 13 of 26 Page ID #20
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 14 of 26 Page ID #21
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 15 of 26 Page ID #22
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 16 of 26 Page ID #23
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 17 of 26 Page ID #24
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 18 of 26 Page ID #25
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 19 of 26 Page ID #26
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 20 of 26 Page ID #27
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 21 of 26 Page ID #28
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 22 of 26 Page ID #29
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 23 of 26 Page ID #30
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 24 of 26 Page ID #31
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 25 of 26 Page ID #32
Case 3:20-cv-00690-GCS Document 1-2 Filed 07/14/20 Page 26 of 26 Page ID #33
